Order entered December 23, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-22-00904-CR

                  EX PARTE MICHAEL KRUPPENBACHER

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. WX22-92138-U

                                       ORDER

      Before the Court is the State’s December 2, 2022 motion to supplement the

record with the trial court’s order adopting the magistrate’s findings and Order

staying appellant’s extradition. Both orders were entered on November 30, 2023.

The State also notes that the trial court has not yet filed a certification of the right

to appeal. We GRANT the State’s motion.

      We ORDER the trial court to prepare a certification of the right to appeal

within TWENTY-ONE DAYS of the date of this order.

      We ORDER the Dallas County District Clerk to file, within THIRTY

DAYS of the date of this order, a supplemental clerk’s record containing (1) the
trial court’s November 30, 2022 order staying appellant’s extradition, (2) the trial

court’s November 30, 2022 order adopting the magistrate’s findings, and (3) the

trial court’s certification of the right to appeal.

       We DIRECT the Clerk to send copies of this order to the Honorable

Stephanie Huff, Presiding Judge, 291st Judicial District Court; to Felicia Pitre,

Dallas County District Clerk; to Michael Kruppenbacher, BIN22015574, Dallas

County Jail, North Tower, NG02, P.O. Box 660334, Dallas, Texas 75266; and to

counsel for the parties.

                                                  /s/   AMANDA L. REICHEK
                                                        JUSTICE




                                            –2–